DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kong et al. (US 2010/0070078 A1).
With respect to claim 1, Kong et al. teach a method of managing a feature point map (Abstract), comprising generating an initial travel path through which an environmental information collecting entity moves (S630 in Figure 6); determining the generated initial travel path as a travel path for detection and controlling the environmental information collecting entity along the determined travel path for detection (S640 in Figure 6); receiving environmental information from the environmental information collecting entity (paragraph [0072], lines 1-3); extracting feature point information from the environmental information (paragraph [0075], lines 8-10); generating a feature point map from the feature point information (S650 in Figure 6; feature map is updated, creating an updated feature map); and storing the feature point map (198 in Figure 2).
Similarly, with respect to claim 7, Kong et al. teach of managing a feature point map (Abstract), comprising generating an initial travel path through which an environmental 
With respect to claim 13, Kong et al. teach an apparatus for managing a feature point map (Abstract), comprising a feature point map storage configured to store at least one of an initial feature point map, an updated feature point map, and a detected feature point map (198 in Figure 2); an environmental information collector configured to receive environmental information (120 in Figure 1); a mobile object detector configured to detect a mobile object in the environmental information (i.e., an obstacle; paragraph [0038]); a feature point map generator configured to generate the detected feature point map on the basis of the environmental information (paragraph [0037]); a travel path manager configured to generate a travel path of an environmental collecting entity on the basis of at least one of mobile object information of the mobile object detector, the initial feature point map stored in the feature point map storage, and the detected feature point map (160 in Figure 1); and an environmental information collecting entity controller configured to control the environmental information 
Finally, Kong et al. further teach detecting and determining that a mobile object occludes the path (i.e., an obstacle; paragraph [0038]) and modifying the travel path  to avoid the occluding object (430 in Figure 4), as variously required by clams 2 and 8; that the generation of the initial travel path is based on a previously generated and stored feature map or based on an initial feature point map generated through measurement by the environmental collecting entity (S620 in Figure 6), as additionally required by claims 3 and 9; determining a location of at least one of the environmental information collecting entity and  a user device from the extracted feature point information (paragraph [0077]), as stipulated in claims 4 and 9; determining whether to update the initial feature map based on a variation between the initial feature point map and the generated feature point map, where the variation  corresponds to changes in number and locations of feature points (paragraphs [0050]-[0051]), as further defined in claims 5-6, 11-12, and 14-15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bal et al. teach detecting obstacles in a travel path and modifying the travel path to avoid these obstacles. Choi et al. teach determining a travel path. Stenning et al. use feature maps to determine travel paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
9 July 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665